DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to a method for creating an evaluative model indicating probability of a disease state in a patient under examination which is within the four statutory categories (i.e. process).   
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least 
1. A computer-implemented method for creating an evaluative model that indicates a probability of a disease state in a patient under examination, the method comprising: 
receiving a first set of concentration values of a first analyte from a first set of samples from patients with a not-disease diagnosis; 
receiving a second set of concentration values of the first analyte from a second set of samples from patients with a disease diagnosis, wherein the first set and second set of samples comprise a training set of samples; 
calculating a mean value of concentration of the first analyte from the first set of concentration values; 
calculating a mean value of concentration of the first analyte from the second set of concentration values; 
computing a midpoint value of concentration between the mean value of the first set of concentration values and the mean value of the second set of concentration values; 
calculating a first proximity score representing the mean value of concentration of the first set of analytes; 
calculating a second proximity score representing the mean value of concentration of the second set of analytes; 
deriving a midpoint proximity score representing the derived midpoint of the mean values of concentration of the first and second sets of analytes; and 
mapping the concentrations of the training set of samples into a range of proximity scores between the first proximity score and the second proximity score to complete the evaluative model, wherein the evaluative model diagnoses the disease state of a patient under examination.
The Examiner submits that the foregoing underlined limitations constitute: certain methods of organizing human activity because creating an evaluative model that indicates a probability of a disease state in a patient under examination by calculating, computing, deriving and mapping and diagnosing a patient, under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) such as assisting providers with accurate diagnoses of patients, but for the recitation of generic computer components (i.e. computer implemented method). Any limitations not identified above as part of the identified abstract idea are deemed "additional elements" and will be discussed in further detail below.
Accordingly, claim 1 describes at least one abstract idea.
Dependent claims 2-20 include other limitations for example claims 2-20 recite further calculating, mapping concentrations, inverting scores, dividing and scoring, calculating accuracy, calculating total probability based on plane scores, and normalizing data; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claim 1.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the "additional limitations" while the underlined portions continue to represent the "abstract idea(s)"), amount to no more than a recitation of:
1. A computer-implemented method for creating an evaluative model that indicates a probability of a disease state in a patient under examination, the method comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receiving a first set of concentration values of a first analyte from a first set of samples from patients with a not-disease diagnosis (merely data-gathering steps as noted below, see MPEP 2106.05(g)); 
receiving a second set of concentration values of the first analyte from a second set of samples from patients with a disease diagnosis, wherein the first set and second set of samples comprise a training set of samples (merely data-gathering steps as noted below, see MPEP 2106.05(g)); 
calculating a mean value of concentration of the first analyte from the first set of concentration values; 
calculating a mean value of concentration of the first analyte from the second set of concentration values; 
computing a midpoint value of concentration between the mean value of the first set of concentration values and the mean value of the second set of concentration values; 
calculating a first proximity score representing the mean value of concentration of the first set of analytes; 
calculating a second proximity score representing the mean value of concentration of the second set of analytes; 
deriving a midpoint proximity score representing the derived midpoint of the mean values of concentration of the first and second sets of analytes; and 
mapping the concentrations of the training set of samples into a range of proximity scores between the first proximity score and the second proximity score to complete the evaluative model, wherein the evaluative model diagnoses the disease state of a patient under examination.
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank-similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [228] of Applicant's originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer and nothing beyond that;    
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving concentration value data from patients; further the image device of claims 2, 4,  which merely adds the additional elements of the type of data - see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use - for example, the recitation of "computer-implemented method" which amounts to limiting the abstract idea to a computer - see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered 
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) - similarly, the current invention merely adds the words "apply it" to the abstract idea identified above using a computer;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank-similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [228] of Applicant's originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer and nothing beyond that;    
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving concentration value data from patients; further the image device 
Generally linking the use of the judicial exception to a particular technological environment or field of use - for example, the recitation of "computer-implemented method" which amounts to limiting the abstract idea to a computer - see MPEP 2106.05(h)
The dependent claims 2-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claim 2 and 4 recite further details as to how/what information is received; but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the training patient sample data) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments on pages 9-15 regarding claims 1-20 being rejected under 35 USC § 101 have been fully considered but they are not persuasive.  Applicant claims that:
The claims are not directed to a mathematical concept, but rather, simply involve mathematical concepts.
The Examiner has updated the 101 rejection above where the claims are directed to certain methods of organizing human activity – see above.
The diagnosing limitation amounts to a practical application of the abstract idea.
The diagnosing limitation has been considered part of the abstract idea and is not an additional limitation. Furthermore, even if the diagnosing limitation was considered an additional element the Examiner asserts it would not be indicative of integration into a practical application. Unlike the example cited by Applicant where a specific treatment particular to a specific patient’s phenotype was given – the same cannot be said here. The claimed diagnosing limitation is claimed at a high level of generality without specifically claiming how the diagnosing is performed.
There is no analysis in the Office Action demonstrating that each of the claim limitations, as drafted, are so well known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The Examiner asserts that demonstrating that each of the claim limitations, as drafted, are so well known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a) is not required under the 2019 PEG Step 2A and Step 2B analysis.
Applicant maintains that the Examiner has not carried his burden to demonstrate that each and every element of the pending claims is routine and conventional and has further not demonstrated that the ordered combination is routine and conventional.
The Examiner asserts that the 101 rejection above clearly identifies the additional elements of the claim and explains how each of the additional elements that amount to insignificantly extra-solution activity are also well-understood, routine, and conventional.
The Examiner has not provided any analysis for the dependent claims.
The Examiner asserts that the 101 rejection above clearly provided an analysis of the dependent claims. The 101 rejection identifies which limitations of each of the dependent claims are directed to the same abstract idea identified for independent claim 1 and identifies the additional elements present in the dependent claims in accordance with Step 2A and Step 2B.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Jonathan Ng/Primary Examiner, Art Unit 3686